Case: 13-40707      Document: 00512666040         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40707
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FERNANDO ALFREDO MORA-ROBLEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:09-CR-1743-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Fernando Alfredo
Mora-Robledo has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Mora-Robledo has filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Mora-Robledo’s response.               We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40707    Document: 00512666040    Page: 2   Date Filed: 06/17/2014


                                No. 13-40707

assessment that the appeal presents no nonfrivolous issue for appellate review.
Mora-Robledo’s arguments about the appeal from his new illegal-reentry
conviction are not before us here as they are pending under case No. 13-40705.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Mora-Robledo’s motion for appointment of substitute
counsel is DENIED.




                                      2